Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 June 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Status of Previous Rejections
The rejections under 35 U.S.C. 112 (b) to claims 1-2, 4-9, and 12-14 are withdrawn in view of the amendments to claims 1-2, 5, 7, 8-9, 12, and 14.
The rejections under 35 U.S.C. 112 (b) to claims 3 and 10 are withdrawn in view of Applicant’s arguments and Method 1314 (Applicant provided NPL reference listed in the IDS filed 23 June 2022) and amendments to claims 1 and 8.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest identified prior art of record is Chen and Nogueira:
Chen (CN 103757420 A, machine translation)
Nogueira et al. (US 4634507A), hereinafter Nogueira.
Chen teaches a method for recovering lead and silver from zinc leaching residue which includes leaching lead in the residue through leaching agent and hydrogen peroxide additive, obtaining lead leaching solution by liquid-solid separation after leaching is completed (Title, [0020]). Chen does not teach wherein the leached material is a spent lead-acid battery paste, zinc chloride solution is the leaching agent, or steps of lead cementation using a zinc reagent, electrodeposition to produce electrolytic zinc and an electrodeposited solution, using electrolytic zinc to perform the lead cementation, adding calcium chloride to the electrodeposited solution to obtain calcium sulfate and a purified solution, or using the purified solution as the leaching agent.
Nogueira teaches a process for the production of lead from sulphide ores (Title) by leaching lead sulphide by oxidation with chlorine gas in a strong chloride solution containing sodium chloride and iron ions (Col. 2 lines 23- 27, claim 1), and then cementing with zinc for a lead cementation, where economical recovery of zinc out from the resulting zinc chloride solution permits recovering the cementing agent, where most of this produced zinc is reclaimed back to the cementation circuits (Col. 2 lines 6-12, Col. 3 lines 9-13). Nogueira further teaches metallic zinc is electrowon from a zinc chloride solution left after a lead cementation step, as cathodic plates, in a cell (Col. 3 lines 5-9) generating a depleted anolyte which is discharged as a useless brine (Col. 3 lines 58-59). Nogueira does not teach during the leaching step wherein the leached material is a spent lead-acid battery paste, lead or hydrogen peroxide is the reducing agent, or zinc chloride is the leaching agent; or using electrolytic zinc to perform the lead cementation, adding calcium chloride to an electrodeposited solution to obtain calcium sulfate and a purified solution, or using the purified solution as the leaching agent.
As Applicant argues, see pages 12-14, section titled "Modification of Chen by Nogueira… exacerbates the problem" of arguments filed 23 June 2022, there is no reason one skilled in the art would modify Chen to use a zinc cementation of lead as taught by Nogueira. Nogueira discloses the use of zinc as a cementing material (col. 2, lines 6-12), but as a solution to the problems of using electrowinning to obtain pure lead (col. 2, lines 1-5). Chen does not teach the use of an electrowinning step, instead disclosing steps of leaching, substituting silver, replacing lead, and iron hydrolysis and precipitation, and Nogueira presents no reason to include an electrodeposition step. Further, applying the zinc cementation reagent and electrodeposition step of Nogueira to the lead leaching solution of Chen would not have a reasonable expectation of success as Chen teaches the use of different reagents, conditions, feed materials, and steps to obtain the lead leaching solution such that it is not analogous to the solution obtained from the leaching of Nogueira. 
Further, as Applicant argues, see pages 9-12, section titled "None of the cited references disclose step (5) of adding calcium chloride to the electrodeposited solution", none of the cited references disclose adding calcium chloride to the electrodeposited solution to obtain a purified solution, as Chen does not teach an electrodeposited solution, and Nogueira teaches disposal of the anolyte solution which is analogous to the electrodeposited solution. 
Applicant’s arguments are persuasive and the rejection of 21 March 2022 has been withdrawn.
Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious a hydrometallurgical method for recycling lead from a spent lead-acid battery as claimed. As the independent claim(s) is/are free from the art, claims 2-7 and 9-14 are also free from the art due at least to their dependency from claim(s) 1 and 8 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733


/VANESSA T. LUK/Primary Examiner, Art Unit 1733